MEMORANDUM OPINION
 
 
No. 04-08-00917-CR
 
IN RE Patrick
Keith SCHUH
 
Original Mandamus
Proceedings[1]
 
PER CURIAM
 
Sitting:            Karen Angelini, Justice
                        Sandee
Bryan Marion, Justice
                        Rebecca Simmons, Justice
 
Delivered and
Filed:   January 28, 2009
 
PETITION
FOR WRIT OF MANDAMUS DENIED
On December 18, 2008, relator Patrick Keith Schuh filed a
petition for writ of mandamus complaining of the trial court’s failure to rule
on various motions.  Mr. Jesus David Garza has been appointed to represent
relator in the trial court. We conclude that relator’s appointed counsel is
also his counsel for an original proceeding on the issues presented.
To
obtain mandamus relief in a criminal matter, the relator must establish: (1) the
act sought to be compelled is ministerial rather than discretionary in nature,
and (2) there is no adequate remedy at law.  Deleon v. District Clerk,
187 S.W.3d 473, 474 (Tex. Crim. App. 2006).  Respondent has no ministerial duty
to rule on relator’s pro se motion because relator is represented by appointed
counsel and is not entitled to hybrid representation.  See Robinson v. State,
240S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995).  Consequently, the respondent did not violate
a ministerial duty by declining to rule on relator’s motion.  Therefore, this
court has determined that relator is not entitled to the relief sought, and the
petition is DENIED.  Tex. R. App. P.
52.8(a).
PER CURIAM
DO NOT PUBLISH
 




 
 
 
 
 
 




[1] This proceeding arises out of Cause
No. 2008-CR-7669, styled State of Texas v. Patrick Keith Schuh, pending
in the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita
A. Vasquez-Gardner presiding.